DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In response to the amendment filed on 11/18/2022, claims 1 is amended and pending.
Response to Arguments
Applicant's arguments filed 11/18/2002 have been fully considered but they are not persuasive.
Applicant argues on page 3 that claim 1 has been amended to address the lack of antecedent basis.  However, this is unpersuasive.  Though claim 1 has been amended with the addition of “patient’s” in front of the word “cervix”, this does not obviate the lack of antecedent basis.  The patient’s cervix as recited in line 4 has still not been previously defined nor introduced.  Only a patient’s uterus had been previously defined in line 2.  Applicant is advised to amend line 4 to cite - - a patient’s cervix- - rather than the patient’s cervix.
Applicant argues on pages 3-4 that Atad fails to disclose an expandable sleeve to be immobilized in the cervix.  Applicant argues cervical balloon 66, which the Examiner cited as the sleeve, is intended to be inflated at the cervical os, not within the cervix.  The Examiner respectfully disagrees, the cervical balloon meets the limitation of an “expandable sleeve” as it is an inflatable tubular enclosure disposed over cervical-balloon 68.  Atad explicitly discloses “the cervical balloon 66 and the opening 67 are positioned within the cervical canal 14, and the cervical balloon 66 is inflated in the cervical canal 14…the cervical balloon 66 is designed for applying pressure on the cervix 16” in [0105].  Fig. 3C and [0107] explicitly illustrates cervical balloon 66 immobilized in the cervical canal 14 due to its inflation and pressure against the cervical canal.  [0113] further describes how the cervical balloon 66 is shaped “so as to have a maximum contact area with the cervix 16, for applying pressure on the cervix”.  [0124] further discloses “the cervical balloon 66 being adapted for positioning within the cervical canal 14, for applying pressure on the cervix 16. It will be appreciated that the pressure on the cervix 16 may further include pressure on the internal cervical os 17 and on the external cervical os 15”.  Specifically, Fig. 3J illustrates the cervical balloon 66 anchored into the cervix as further discussed in [0128] and is therefore immobilized in the cervix.  
Therefore, it is the Examiner’s position that Atad discusses repeatedly throughout its disclosure the immobilization of expandable cervical balloon 66 specifically in the patient’s cervix 14.  Applicant’s arguments are unpersuasive and the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the patient’s cervix" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,926,629.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 1 of the instant application are to be found in claims 1-13 of the patent.  Thus the difference between claim 1 of the instant application and claims 1-13 of the patent lies in the fact that the patent claims include many more elements and is thus much more specific.  Thus, the invention of claims1-13 of the patent is in effect a “species” of the “generic” invention of claim 1 of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 is anticipated by claims XX of the patent, it is not patentably distinct from claims 1-13 of the patent. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Atad (US 2006/0058831).
Atad discloses the following limitations:
Claim 1. A system for transcervical introduction to a patient's uterus ([0012], [0105]), said system comprising: a radially expandable sleeve (66) having a proximal end, a distal end, and a central passage (70) therebetween ([0156]; Fig. 3A, extends from proximal end to distal opening 69), said sleeve adapted to be introduced into the cervix (16) in a reduced width configuration (Fig. 3B, 3D, 3I, 3K; [0106]) and to be immobilized in the cervix in an expanded width configuration (Fig. 3C, 3G; 3J, 3O [0105], [0107], [0111], [0113]), i.e cervical balloon 66 is expanded and applies pressure (maximum pressure in [0111] and maximum contact with the patient’s cervix in [0113]) against the surface of the cervix, thereby immobilizing the balloon within the cervix); and a probe shaft (90) slidably received in the central passage of the sleeve, wherein the probe shaft may be advanced and retracted (the device 90 can be inserted into the central lumen and is thus not fixed to the lumen, since the device 90 can be inserted, it can thereby be advanced and withdrawn within the central passage) within the central passage while the sleeve remains immobilized in the cervix ([0156]-[0165]; Fig. 5A-5G). 
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771